NEWS RELEASE For Immediate Release January 10, 2008 CanWest Global Communications Corp. Reports First Quarter 2008 Results Strong increases in Revenue and EBITDA WINNIPEG CanWest Global Communications Corp. (“Canwest or the “Company”) today reported financial results for its first quarter ended November 30, 2007. For the three month period Canwest reported the following: · Consolidated revenues were $868 million, an increase of 8% from $805 million for the same quarter one year ago. · Consolidated EBITDA1 was $222 million, compared to consolidated EBITDA of $209 million for the same period in 2007, a 6% increase from the previous year. Included in first quarter 2008 results are non-recurring restructuring expenses in the amount of $12 million. Excluding these costs, EBITDA would have totaled $234 million, an increase of 12% from the same quarter last year. · Net earnings were $41 million or $0.23 per share, compared to $66 million or $0.37 per share for the same period last year. Net earnings in the quarter were impacted by a number of items including foreign currency swap losses, restructuring expenses and increased interest expense. “Our strong first quarter results reflect good execution and a solid start to the fiscal 2008 year. In our Canadian television segment, Global TV made its best showing in 5 years during the fall season with respect to its share of the top 10 shows in the 3 major markets of Toronto, Vancouver and Calgary, with more top shows in the 18-49 demographic than any other broadcaster. In addition, we expect to receive final regulatory approval from the CRTC on our acquisition of Alliance Atlantis specialty television, as we have filed all the required documentation. This will allow us to move forward and focus on integrating these assets into the Canwest family”, said Leonard Asper, Canwest’s President and Chief Executive Officer. 1 Segmented Results for First Quarter of F2008 Revenues for the Company's publishing operations for the year were $362 million, 5% higher than revenues of $344 million for the same period in fiscal 2007. Publishing EBITDA of $102 million for the year was up 16% from$88 million in fiscal 2007. Canadian television operations, including CW Media (formerly Alliance Atlantis broadcast segment) specialty television operations in the first quarter of 2008, reported revenues of $308 million up from $208 million the previous year, an increase of 48%.EBITDA increased 84% to $69 million from $38 million the previous year. On a pro forma basis, including revenue and EBITDA of the specialty operations of CW Media for the three months ended November 30, 2006, revenue and EBITDA would have increased 4% from $295 and 4% from $67 million. Canadian television operations, excluding the CW Media specialty television operations reported a slight increase in revenues to $211 million up from $208 million the previous year and a 14% decrease in EBITDA to $32 million from $38 million the previous year. The lower EBITDA is primarily related to higher marketing expenses associated with the launch of E!, and timing of program expense. The newly acquired specialty television assets reported revenues of $97 million and EBITDA of $37 million for the quarter, an increase of 12% on revenue and 29% on EBITDA compared to the same period last year. Network TEN's revenue of $242 million is a 12% increase from the $216 million during the same quarter in the previous year. TEN’s EBITDA of $104 million was a 19% increase over the $87 million from the same quarter in fiscal 2007. Highlights of the first quarter and subsequent · Canwest received a positive decision from the CRTC regarding the acquisition of the specialty television assets of Alliance. Those assets which were acquired in August, 2007, were being held in trust pending a public hearing and decision from the Commission. On December 20, 2007, the CRTC conditionally approved the transaction and the change of control to CanWest. The Company believes that the CRTC conditions will not have a material impact, and the Company has completed the filing of all amendments and information requested. · Canwest Publishing delivered growth in both online and print classified advertising. Led by the strong economies of Canada’s western provinces, Canwest newspapers had classified revenue growth of 6% during the quarter. · Canwest Publishing overall online revenue growth continued with strong contributions from online properties including: Canada.com, local newspaper sites, working.com, shopping.ca, dose.ca and FPinfomart.ca · During the first quarter, Canwest’s main Canadian conventional television network, Global TV, in the 18-49 year old demographic had five of the top 10 shows in Toronto and Vancouver and in Calgary, Global had six of the top 10, including the number one series in Canada, House. 2 ·Network TEN in Australia completed its most successful year ever in terms of audience share. For the seventh straight year, TEN was the most watched Australian network among younger viewers in the 16 – 39 year old demographic. In addition, TEN hit a record high among the 18-49 year old demographic with 35% of the commercial television audience. TEN also launched a second channel, the first High Definition channel in Australia, and strengthened its position in the online and mobile sectors using its network content. · Canwest launched its third terrestrial FM radio station in the United Kingdom. Original 106 Aberdeen, Scotland, joins Original stations in the Solent district and Bristol, England. Outlook: As we move into 2008 we anticipate a continuing improvement in overall operating results.Our operations in Australia have just completed their best ever television ratings year in terms of audience share and will continue to be a major contributor to our EBITDA growth. Eye Corp. continues to grow its share of out-of-home advertising in the markets in which it operates by adding to its product offering. The positive trend in the publishing group should continue as we capture more of the migration of classified advertising online, monetize the growth of website traffic generally, and continue with strong cost management. Our directories business which launched in Ottawa last year and is now expanding into Western Canada, continues to show promise. At Canadian broadcasting in the remainder of fiscal 2008 and beyond the Company will focus on integrating the recently acquired specialty broadcasting assets and ensuring these premier brands deliver on the promise of re-balancing the revenue streams of our broadcasting group in order to spur renewed growth. Our conventional channels, while showing good early returns on the primetime line-up will be affected by the ongoing Hollywood writers’ strike, the impact of which should be reduced by the launch of new reality based shows in the new year including the next installment of Survivor, The Celebrity Apprentice, Big Brother (three episodes per week), the launch of mid-season program Cashmere Mafia,the highly anticipated launch of a new Canadian show called The Guard, and the airing of new episodes of
